DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zukowski (US 20180048956 A1).
Regarding claim 1, Zukowski discloses a helmet comprising an active noise cancellation (ANC) system for preferentially attenuating sound pressure in a first frequency range (frequency range of the noise) in a defined spatial region at a first side of the helmet, the ANC system comprising:
a first reference microphone (one of the microphone in the microphone array 110/111; see Fig. 1, [0022]-[0024]) for measuring the sound pressure at a first location on the first side of the helmet (see Fig. 1), the first location between the defined spatial region (ear/space occupied by the speaker) and a first source of sound, and being near (near means at or to a short distance away; nearby; seehttps://www.google.com/search?q=near+definition&rlz=1C1GCEB_enUS856US856&oq=near+def&aqs=chrome.1.69i57j0i512l3j0i20i263i512j0i512l5.4166j1j1&sourceid=chrome&ie=UTF-8) the first source of sound (the noise closest to the first microphone, or wind noise, [0002]);
a second reference microphone (the other microphone in the microphone array 110/111) for measuring the sound pressure at a second location on the first side of the helmet, the second location different to the first location, the second location between the defined spatial region (ear/space occupied by the speaker) and a second source of sound, and being near the second source of sound (the noise closest to the second microphone, engine noise, [0002]);
a loud speaker (108/109) in or adjacent to the defined spatial region; and
a control unit (112) for determining, based on output signals from the first and second microphones, a drive signal for driving the loudspeaker to generate a sound signal that at least partially attenuates, in the defined spatial region and in the first frequency range, the sound signals from the first and second noise sources (Fig. 2).
The clause found in the preamble of an apparatus claim, “a multichannel feed-forward active noise cancellation system” is not afforded the effect of a distinguishing limitation unless the body of the claim sets forth structure which refers back to, is defined by, or otherwise draws life and breadth from the preamble.  See In re Casey, 152 USPQ 235 (CCPA 1967); Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  Thus, a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  See Kropa v. Robie, supra at 480; Ex parte Mott 190 USPQ 311, 313 (PTO Bd. of App. 1975).
Regarding claim 2, Zukowski shows that the control unit (112) determines the drive signal by applying respective filters to the output signals from the first and second microphones and summing the filtered signals ([0026], [0027], [0030], [0032]-[0037]).
Regarding claim 3, Zukowski shows that at least one of the filters is a frequency-dependent filter ([0025], [0027]).
	Regarding claims 4 and 5, Zukowski shows the error microphone (the other microphone of the microphone arrays 110/111, see Fig. 3).
Regarding claims 6 and 7, Zukowski shows third reference microphone (another microphone in the microphone array 110/111) for measuring the sound pressure at a third location on the first side of the helmet, the third location between the defined spatial region and a third source of sound (noise closest to the microphone, or noise caused by helmet design, [0002]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eichler et al. (Eichler; US 20030228019 A1) in view of Jensen et al. (hereafter Jensen; US 20140086425 A1).
Regarding claims 1, 6 and 7, Eichler discloses a helmet (Fig. 2C; [0075], [0051]) comprising a multichannel feed-forward active noise cancellation (ANC) system for preferentially attenuating sound pressure in a first frequency range (frequency range of the noise) in a defined spatial region at a first side of the helmet (e.g., the side with speaker 210), the ANC system comprising:
a first reference microphone (238) for measuring the sound pressure at a first location on the first side of the helmet ([0074], [0055]), the first location between the defined spatial region (ear/space occupied by the speaker) and a first source of sound (the noise closest to the microphone; e.g., the voice of the crew, [0055]);
a loud speaker (210) in or adjacent to the defined spatial region; and
a control unit (202) for determining, based on output signals from the first microphone, a drive signal (224) for driving the loudspeaker to generate a sound signal that at least partially attenuates, in the defined spatial region and in the first frequency range, the sound signals from the first noise source ([0079]).
Eichler fails to show a second reference microphone and the control unit also considers the signal from the second reference microphone. As stated in Eichler, multiple distinct noise sources could be presented around the user ([0055]). Jensen teaches that a plurality of reference microphones are mounted on different locations of the exterior of a head-mounted device (see Fig. 1) that includes active noise control. This would ensure that the background noise to be captured more robustly at the same time at different positions of the microphones ([0006], [0026]). As illustrated in Fig. 2C of Eichler, the helmet has a curved outer surface. With multiple noise sources at distinct locations ([0055]), a single reference microphone (e.g., 238), one skilled in the art would have expected, would not be able pick up the multiple noise from different locations equally. Although Jensen only shows two reference microphones, one skilled in the art would have expected additional reference microphone would provide a better coverage comparing with only two reference microphones. The signal from each reference microphone is being processed independently and being added with other processed reference signal to drive the speaker (see Fig. 2). Thus, it would have been obvious to one of ordinary skill in the art to modify Eichler in view of Jensen by mounting a second and a third microphones on the exterior of the helmet and modifying the signal processor in order to better detect various noise sources surrounding the user as different locations and provide better noise cancellation based on each reference noise signal from each reference microphone.
Regarding claims 2 and 5, the combination of Eichler and Jensen teaches the claimed filters and the adder (4a, 4b and adder in 7 shown in Fig. 2 of Jensen).
Regarding claim 3, the combination of Eichler and Jensen teaches the claimed frequency-dependent filter (4a and G1 in Fig. 2 of Jensen, [0036, Fig. 5). Furthermore, a noise signal has a unique frequency range. Thus, the limitation also broadly reads on the filter that processes the signal of the reference microphone that detects the noise in a unique frequency range as a frequency-dependent filter.
Regarding claim 4, Eichler teaches the error microphone (206, 208). Jensen teaches the error microphone (3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/290,765 (hereafter copending application ‘765 in view of Jensen.
This is a provisional nonstatutory double patenting rejection.
Regarding claims 1, 6 and 7, copending application ‘765 recites each and every claimed limitation with the exception of second reference microphone and a multichannel feedforward ANC system. Given that the clause “a multichannel feed-forward active noise cancellation system” is found in the preamble of an apparatus claim, the claimed feature is not afforded the effect of a distinguishing limitation unless the body of the claim sets forth structure which refers back to, is defined by, or otherwise draws life and breadth from the preamble.  See In re Casey, 152 USPQ 235 (CCPA 1967); Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  Thus, a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  See Kropa v. Robie, supra at 480; Ex parte Mott 190 USPQ 311, 313 (PTO Bd. of App. 1975).
With respect to the claimed “a second reference microphone”, copending application ‘765 is not limited to a single reference microphone as it recites “at least one reference microphone”. To provide a better analysis, Jensen is cited. Jensen teaches that a plurality of reference microphones are mounted on different locations of the exterior of a head-mounted device (see Fig. 1) that includes active noise control. This would ensure that the background noise to be captured more robustly at the same time at different positions of the microphones ([0006], [0026]). As one would have expected, a helmet has a curved outer surface. With multiple noise sources at distinct locations, a single reference microphone, one skilled in the art would have expected, would not be able pick up the multiple noise from different locations equally. Although Jensen only shows two reference microphones, one skilled in the art would have expected additional reference microphone would provide a better coverage comparing with only two reference microphones. The signal from each reference microphone is being processed independently and being added with other processed reference signal to drive the speaker (see Fig. 2). Thus, it would have been obvious to one of ordinary skill in the art to modify copending application ‘765 in view of Jensen by mounting a second and a third microphones on the exterior of the helmet and modifying the signal processor in order to better detect various noise sources surrounding the user as different locations and provide better noise cancellation based on each reference noise signal from each reference microphone.
	Regarding claims 2 and 5, the combination of copending application ‘765 and Jensen teaches the claimed filters and the adder (4a, 4b and adder in 7 shown in Fig. 2 of Jensen).
Regarding claim 3, the combination of copending application ‘765 and Jensen teaches the claimed frequency-dependent filter (4a and G1 in Fig. 2 of Jensen, [0036, Fig. 5). Furthermore, a noise signal has a unique frequency range. Thus, the limitation also broadly reads on the filter that processes the signal of the reference microphone that detects the noise in a unique frequency range as a frequency-dependent filter.
Regarding claim 4, copending application ‘765 recites the error microphone (claim 13, “a second microphone”). Jensen teaches the error microphone (3).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 5/28/2022 have been fully considered but they are not persuasive.
On p. 6, applicant argued that Zukowski fails to disclose that the microphone is placed “near” the source of sound. The office disagrees. When the user wears the helmet, the noise could be presented anywhere surrounding the user. The microphone in the microphone arrays (110/111) are being placed at distinct locations from each other. One microphone of the microphone array would be closer to the noise than the other microphone. For example, if the noise is presented on top of the user’s head on one side of the helmet, the microphone located at 12 o’clock position on the same side would be “near” the noise. Since the user worn the helmet is expected to be in an environment with unknown number of noise sources, having additional microphones placed at different locations as shown in Zukowski (microphones at 3 o’clock, 6 o’clock and 9 o’clock position respectively) would ensure that one microphone is “near” a first noise source, and another different microphone is “near” a second noise source.
On p. 7, applicant argued that Zukowski does not disclose “multichannel feed-forward active noise cancellation (ANC) system”. As clearly stated in the previous office action, this feature is a part of the preamble. The body of the claim fails to draws life and breadth from the preamble. The body of the claim fails to define a specific structure that incorporates the elements defined in the body to form the multichannel feed-forward ANC system.
On p. 7, applicant argued that Zukowski does not disclose the relationship between sensors and source of sound or noise. The office disagrees. A general microphone would detect any sound that is within the defined frequency range of the general microphone. Without providing any physical limitation on the structure of a general microphone, one skilled in the art would have expected that a general microphone in Zukowski will be able to detect a noise “near” the general microphone.
On p. 14, it appears that applicant argued that neither Eichler nor Jensen discloses a feed-forward ANC system. The office disagrees. Fig. 2C of Eichler shows the placements of the references microphones and speakers related to each other and the helmet. Fig. 2C shows a classic feedforward ANC system. Fig. 2 of Jensen is a circuit diagram which also shows a classic feedforward ANC system.
On p. 16, applicant argued that Jensen fails to show the teaching of amended claimed features, i.e., e.g., a first reference microphone being near the first source of sound. The word “near” means at or to a short distance away. A microphone, mounted on a helmet, is near a noise source that is detectable by the microphone. Furthermore, as stated above, when multiple microphones are presented and mounted on the helmet, one of the microphones would be near one noise source than the other remaining microphone. To consider that one cannot predict where the noise is located to the user’s head (e.g., to his/her left side or right side), having multiple microphones mounted at distinct locations from each other would enhance the noise detection which would led to better antinoise generation that would closely resemble the noise that would be perceived by the user if the helmet does not have ANC system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654